Title: To George Washington from Charles, marquis de La Rouërie Armand Tuffin, 4 February 1781
From: Armand Tuffin, Charles, marquis de La Rouërie
To: Washington, George


                        
                            Sir
                             4th february 1781
                        
                        the Situation in which I do find my self in this Country is So different from that of all others the french
                            officers who Have Come to Serve Here that it Does become necessary for me to take Extraordinary precautions in returning
                            Home, otherwise I shall find myself in worse Circumstances for Having made Greater Sacrifices—my not Having been promoted
                            after four years services will be an argument of so powerful a nature against me as will requiere the strongest testimonies
                            to fight against it—your Exellency is the only friend I have found in this Country, & the marks I Have been So
                            Happy as to receive of your bounty, makes me bold in this last application before I take my departure—it is that you will
                            favour me with a letter to the Marechal duc de Biron my ancient Colonel Expressing your approbation of my Conduct
                            & the reasons for what I Could not be promoted this I Can assure to your Exellency will be a most flattering
                            demarch towards the marechal & will be of great benefit to me—I Do not know that it Has been Customary for you to
                            give Similars lettres to others of my Country men, but I Hope my peculiar Situation & your goodness for me will
                            induce you to make a distinction in my favour—I Have the less Hesitation in making this entreaty as though you Have not in
                            all probability a Correspondence with the marechal duc, I am Certain He will think it the Highest Honor to receive a
                            lettre from the father of the american revolution, & I believe lettres of this kind to be not uncustomary when
                            officers of one nation Serve in the army of another.
                        I Shall Have the Gretiest obligation to your Exellency for your Complience, & shall be Happy in every
                            occasion of testifying to you the gratitude as well as: the admiration, respect & attachement with which I Have the
                            Honor to be your Exellency’s the most Hble & obedt srt
                        
                            C. armand
                        
                    